DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification has different figure elements from the drawings. The specification describes figs 3A, 3B, 3B’, 4A, 4B, 4B’, 4B’’, 4C  while the drawings show figs 3A, 3B, 3C, 4A, 4B, 4C, 4D, 4E.ins
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 15 recites “the first thermal insulation layer and the second thermal insulation layer, independently fail to meet the thermal requirements of NFPA 1971 and wherein the first thermal insulation layer and the second thermal insulation layer together meet the thermal requirements of NFPA 1971”, which is not supported in the specification. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flame resistant layer” in claim 1  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites “the first thermal insulation layer and the second thermal insulation layer, independently fail to meet the thermal requirements of NFPA 1971 and wherein the first thermal insulation layer and the second thermal insulation layer together meet the thermal requirements of NFPA 1971”, which is not described in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the full body barrier garment comprising a moisture barrier layer and a flame resistant layer”, it is unclear which layer is considered to be “a flame resistant layer” as the drawings do not show the flame resistant layer and the specification does not clearly point out if the flame resistant layer is a separate layer from the moisture barrier layer ?or the moisture barrier layer laminated to the knit material, which acts a flame resistant layer? or the thermal insulation layer can be considered a flame resistant layer? Or abrasion resistant layer is considered to be a flame resistant layer?
Claim 2 recites “the moisture barrier layer and flame resistant layer comprise a laminate”, it is unclear the Applicant wants to mention both the moisture barrier layer and flame resistant layer are laminated structure or the flame resistant layer is laminated on the moisture barrier layer?
Claim 16 recites “the full body barrier garment comprises a collar, two sleeves with wristers and cuffs at the end of each of two legs of the trouser portion”, it is unclear the Applicant wants to mention cuffs at the end of each of two legs of the trouser portion of the full body barrier garment or the trouser portion of the outer module? There is insufficient antecedent basis for this limitation in the claim.
Claims 3-15, 17-20 are rejected as being indefinite as claims 3-15, 17-20 are dependent on claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4,6-7, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin (US 20060260020)(hereinafter Seguin).
Regarding claim 1, Seguin teaches a modular personal protective ensemble of three separate garments (fig 1), the ensemble (10) comprising: 
an inner module a jacket inner module 16 and the pants inner module 20; the inner module comprising a moisture barrier layer (fig 5, para [0041], [0042], the inner layer 60 of moisture barrier material) and a flame resistant layer (fig 5, para [0041], [0043], the outer layer 62 is an abrasion resistant material , also water and flame resistant);
a jacket (18) configured to be worn over the torso portion of the full body barrier garment (fig 12), the jacket comprising a first abrasion resistant layer (para [0057], fig 9, the outer module 18 comprises an outside layer 112 of abrasion resistant material); and
a trouser portion (22) configured to be worn over the leg portion of the full body barrier garment (fig 12), the trouser portion comprising a second abrasion resistant layer (para [0057], fig 9, the outer module 22 comprises an outside layer 112 of abrasion resistant material).
Seguin does not teach in fig 1, the inner module is a full body barrier garment comprising a torso portion integral with a leg portion. However, Seguin teaches in fig 12, the inner module in a form of a full body barrier garment (122) comprising a torso portion integral with a leg portion. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the inner module in fig 1 in a form of a full body barrier garment as taught in fig 12 for the benefit of providing full protection against chemical, biological and nuclear hazards (para[0070], [0071]).
Regarding claim 2, Seguin does not clearly teach in fig 1 the moisture membrane is laminated on the flame resistant layer (abrasion resistant layer). However, in fig 12, Seguin teaches the selectively permeable membrane film is laminated to the aramid fabric structure (para [0072]). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the moisture membrane in fig 1attached to the flame resistant layer by lamination as taught in fig 12 for the benefit of providing attachment two layers together.
Regarding claim 4, Seguin teaches the flame resistant layer is an abrasion resistant layer (para [0043]).
Regarding claim 6, Seguin teaches wherein the ensemble complies with NFPA 1971 for flame resistant, tear strength, breathability, shrinkage, thermal, chemical, and viral penetration resistance (para [0060], [0061]).
Regarding claim 7, Seguin teaches the ensemble complies with NFPA 1971 for particle blocking (para [0060], [0061]).
Regarding claim 10, Seguin teaches the moisture barrier layer is comprised of one or more of polyurethane, polytetrafluoroethylene (PTFE), expanded PTFE, aramids, para-aramids, meta-aramids, polyester, polyether, polyacrylate, copolyether ester, and copolyether amide (para 0042]).
Regarding claim 11, Seguin teaches a first thermal insulation layer on an interior of the full body barrier garment (fig 5, para [0044], layer 64).
Regarding claim 12, Seguin teaches a first thermal insultation layer (110) of the jacket and/or trouser portion (para [0057], an inside layer 110 of the outer modules 18 and 22 is thermal insulation material).
Regarding claim 13, Seguin teaches the first thermal insulation layer (110) is positioned as the innermost layer of the jacket and/or trouser portion (fig 9, para [0057]).
Regarding claim 14, Seguin teaches a second thermal insulation layer on the full body barrier garment (fig 5, para [0044], layer 64).
Regarding claim 15, Seguin teaches the first thermal insulation layer and the second thermal insulation layer, independently fail to meet the thermal requirements of NFPA 1971 and wherein the first thermal insulation layer and the second thermal insulation layer together meet the thermal requirements of NFPA 1971 (abstract, para [0010], para [0060]).
Claims 3,5,8 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin (US 20060260020), in view of John (US 20130198941)(hereinafter John).
Regarding claim 3, Seguin does not teach the full body barrier garment is stretchable by at least 5%. However, in the same field of endeavor, John teaches the laminate has at least a first textile layer and a second textile layer, the first textile layer and the second textile layer each having a heat-resistant yarn made of aramid; the barrier layer has an ePTFE membrane, in which the barrier layer is joined by means of a discontinuously applied glue to the first textile layer and the second textile layer. the laminate then has an elastic stretchiness in the longitudinal direction of at least 50% and an elastic stretchiness in the transverse direction of at least 25% after heating with a temperature of 230.degree. C. for 5 minutes (para [0015]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the full body barrier garment of Seguin to be stretchable by at least 5% as taught by John for the benefit of providing a heat-resistant and elastic laminate that does not lose its elastic properties even after exposure to high temperature (John, para [0009]).
Regarding claim 5, Seguin does not teach the full body barrier garment comprises a moisture barrier layer laminated to a knit material. However, in the same field of endeavor, John teaches the moisture barrier layer (ePTFE membrane) laminated to a knit material (the first textile layer and the second textile layer are knit structures)(para [0015]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the full body barrier garment of Seguin comprising a moisture barrier layer laminated to a knit material as taught by John for the benefit of providing a heat-resistant and elastic laminate that does not lose its elastic properties even after exposure to high temperature (John, para [0009]).
Regarding claim 8, Seguin does not teach the jacket and/or trouser portion exhibits 2 or 4 way elastic stretch of at least 5 %. However, John teaches the material for the protective clothing in form of a jacket, trousers (para [0040]) exhibits 2 or 4 way elastic stretch of at least 5% (para [0024], [0025], [0026]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the jacket and/or trouser portion of Seguin exhibiting 2 or 4 way elastic stretch of at least 5% as taught by John for the benefit of providing a heat-resistant and elastic laminate that does not lose its elastic properties even after exposure to high temperature (John, para [0009]).
Claims 9, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin (US 20060260020), in view of Murray (US 20160317846)(hereinafter Murray).
Regarding claim 9, Seguin does not explicitly teach the full body barrier garment includes at least a portion that comprises an optically reflective material. However, in the same field of endeavor, Murray teaches the inner module comprising an optically reflective material (figs 1A, 1B, para [0043]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the full body barrier garment of Seguin with an optically reflective material as taught by Murray for the benefit of improving visibility in dark or smoke filled conditions (Murray, para [0043]).
Regarding claim 16, Seguin teaches inner module comprising a collar, two sleeves and cuffs at the end of each of two legs of the trouser portion (annotated fig 1). 

    PNG
    media_image1.png
    656
    494
    media_image1.png
    Greyscale

Seguin does not clearly teach the inner module comprising wristers. However, Murray teaches the inner module comprising a collar, two sleeves with wristers (112)(fig 1A, 1B, para [0037]). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the inner module of Seguin with wristers as taught by Murray for the benefit of protecting two wrists of the user. Then the modified Seguin teaches the full body barrier garment comprising a collar, two sleeves with wristers and cuffs at the end of each of two legs of the trouser portion.
Regarding claim 17, Murray teaches the wristers 112 is constructed from knit Nomex aramid material (para [0037]), which can prevent hot air and liquids from infiltration (para [0038]). 
Regarding claim 18, Seguin does not teach the first thermal insulation layer comprises one or more of a woven fabric, a non-woven fabric, a knit fabric, a laminate, and a stretch material. However, Murray teaches the thermal insulation layer of the inner module comprises a laminate (para [0035], the thermal barrier 20 includes a thermally reflective surface, which is laminated to the substrate). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the thermal insulation layer of the inner module of Seguin with the laminate structure as taught by Murray for the benefit of providing thermal barrier for the inner module in protective clothing. 
Regarding claim 19, Seguin teaches the thermal insulation layer of the outer modules is a mesh fabric, such as a Nomex mesh fabric (para [0057]).
Regarding claim 20, Seguin does not teach the jacket and the full body barrier garment includes optically reflective portions. However, Murray teaches reflectors, such as SCOTCHLITE (TRADEMARK) (3M) reflective tape or reflective material, may be positioned on the outer shell of a jacket or vest, such as on the front or rear torso portions and/or on the sleeves to improve visibility in dark or smoke filled conditions (figs 1A, 1B, 2A, 2B, para [0043]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the jacket and full body barrier garment of Seguin with an optically reflective portions as taught by Murray for the benefit of improving visibility in dark or smoke filled conditions (Murray, para [0043]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732